                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


BECKY MCGAFFIN; JIM MCGAFFIN;
NATHAN LAVOIE; DANIEL NUNN;
STEFANIE NUNN; and RACHALE
LAVOIE,

               Plaintiffs,                                CIVIL ACTION NO.: 4:16-cv-104

       v.

CEMENTOS ARGOS, S.A.; ARGOS USA
CORP.; ARGOS CEMENT, LLC; and ARGOS
READY MIX LLC,

               Defendants.


                                           ORDER

       This matter is before the Court on the parties’ Second Joint Motion to Continue Stay.

(Doc. 189.) After due consideration, and with the consent of all parties’ and class members’

counsel, the Court GRANTS the parties’ Motion. Therefore, this matter and all proceedings

and deadlines shall remain stayed until further Order of the Court.

       The Court hereby ORDERS that the parties contact this Court’s Courtroom Deputy

Clerk prior to January 17, 2020, to schedule a telephonic status conference with the parties to

discuss the settlement approval process.

      SO ORDERED, this 23rd day of December, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
